DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Response to Amendment
Applicant’s amendment dated 10/12/2022, in which claims 1, 3, 6, 7, 13, 14-20 are amended, claims 2, 5 were cancelled, has been entered.

Election/Restrictions
Newly amended claims 13-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention previously claimed requires the photoresist stack comprises first and second photoresist materials as shown in Fig. 2A-2G and Fig. 3 while the newly amended claims requires the photoresist stack comprises first, second and third photoresist materials as shown in Fig. 5, Figs. 6A-6D.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “forming contacts to land on the landing zones of the contact pads” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same.  Correction of the following is required: claim 1 recites the limitation “replacing the etching stop layers of the patterned multi-layer structure with conductive layers”. However, the specification does not describe how to perform the above claimed step. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-12, 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 recites the limitation “replacing the etching stop layers of the patterned multi-layer structure with conductive layers.” However, the specification does not provide sufficiently description of how to replace the etching stop layers with conductive layers. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 1 and all claims depending therefrom were not in possession of Applicant at the time of filing.
“[t]he written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim 7 recites the limitation “the isolation layer is in contact with the lowermost conductive layer.”  There is insufficient antecedent basis for the limitation “the lowermost conductive layer” in the claim.
 Additionally, claim 7 recites the limitation “the conductive layer overlying the lowermost conductive layer.” There is insufficient antecedent basis for this limitation “the conductive layer” in the claim.
For the purpose of this Action, the above limitations will be interpreted and examined as --the isolation layer is in contact with a lowermost conductive layer-- and --a conductive layer overlying the lowermost conductive layer--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8 and 22 are rejected under 35 U.S.C. 103 as obvious over Hwang et al. (US Pat. 9306041) in view of Arnold et al. (US Pub. 20110204523) Hua et al. (US Pat. 5288660) and Shih et al. (US Pub. 20070178410).
Regarding claims 1, 8 and 22, Hwang et al. discloses in Fig. 5, Fig. 6, Fig. 15-Fig. 17 a method of forming a semiconductor structure, comprising: 
forming a multi-layer structure comprising etching stop layers [104a-h] and insulating layers [102b-i] alternated stacked on an isolation layer [102a] over a substrate [100][column 8];
forming a photoresist layer on the multi-layer structure [Hwang et al. discloses in column 8, lines 53-54, the step pattern structure may be formed through performing a number of photolithography processes. Thus, Hwang discloses a photoresist layer disposed on the multi-layer structure];
performing an etching operation to pattern the multi-layer structure by using the photoresist layer as a mask, such that a portion of the isolation layer [106a] is exposed by the patterned multi-layer structure [Fig. 6, column 8, lines 53-54]; and 
replacing the etching stop layers [108a-108h] of the patterned multi-layer structure with conductive layers [152b] such that exposed portions of the conductive layers [152b] serve as landing zones of contact pads [Figs. 15-17].
Hwang et al. further discloses a shape of the patterned multi-layer structure having stepped sidewall.
Hwang et al. fails to disclose 
the photoresist layer comprises a photoresist stack, the photoresist stack having a stepped sidewall;
performing a single etching operation to pattern the multi-layer structure by using the photoresist stack with the stepped sidewall as a mask, such that a shape of the patterned multi-layer structure is the same as a shape of the photoresist stack with the stepped sidewall.
Arnold et al. discloses in Fig. 7, Fig. 8, paragraph [0072]-[0075] 
the photoresist stack has a stepped sidewall [Fig. 8A]; and 
performing a single etching operation to pattern the multi-layer structure [8-190, 8-180, 8-170 and 8-160] by using the photoresist stack [8-200 and 8-210] with the stepped sidewall as a mask, such that a shape of the patterned multi-layer structure [8-190, 8-180, 8-170 and 8-160] is the same as a shape of the photoresist stack [8-200 and 8-210] with the stepped sidewall [Fig. 8A-8E][Per applicant’s definition of “a single etching operation” in paragraph [0039] of the original specification which states “the etching operation is performed in the same etching chamber or in the same etching stage, and such etching operation can be regarded as a single etching operation”, it appears if not it is obvious that the etching operation disclosed in Fig. 8A-8E of Arnold et al. is a single etching operation because Arnold et al. discloses in paragraph [0074] that all layers of the multi-layer structure are etched away in the same etching stage of anisotropic RIE. There is no disclosure of using multiple etching chambers for etching different layers of the multi-layer structure thus it appears that the etching of all layers of the multi-layer structure is performed in the same RIE chamber. Besides, it would also be obvious that all the layers are etched away in the same RIE chamber to avoid contaminations caused by transferring between different etching chambers as well as to reduce the process time by reducing the time for transferring between different etching chambers and reduce cost by avoiding using many process chambers.].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Arnold et al. into the method of Hwang et al. to include the photoresist layer comprises a photoresist stack, the photoresist stack having a stepped sidewall; performing a single etching operation to pattern the multi-layer structure by using the photoresist stack with the stepped sidewall as a mask, such that a shape of the patterned multi-layer structure is the same as a shape of the photoresist stack with the stepped sidewall. The ordinary artisan would have been motivated to modify Hwang et al. in the above manner for the purpose of providing detail description of a RIE-based pattern transfer process of the multi-tiered photo-resist structures into the underlying multilayer structure [paragraph [0011]-[0012], [0014]-[0015], [0074] of Arnold et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 
Hwang et al. and Arnold et al. fails to disclose
wherein forming the photoresist stack having the stepped sidewall comprises forming steps in a sequential order of: 
forming a first photoresist material on the multi-layer structure; 
forming a second photoresist material on the first photoresist material; 
performing a first exposing step to the first and second photoresist materials; 
performing a first developing step to the first and second photoresist materials, so as to remove a portion of the second photoresist material; 
performing a second exposing step to the first and second photoresist materials; and 
performing a second developing step to the first and second photoresist materials, so as to simultaneously remove another portion of the second photoresist material and a portion of the first photoresist material;
wherein no etching step is present between the first exposure step and the second developing step;
wherein the photoresist pattern stack with the stepped sidewall is defined by a single photomask.
Hua et al. discloses in Fig. 4-Fig. 7, columns 4, lines 58-68, column 5
wherein forming the photoresist stack comprises forming steps in a sequential order of: 
forming a first photoresist material [76][Fig. 4]; 
forming a second photoresist material [78] on the first photoresist material [76][Fig. 4]; 
performing a first exposing step to the first and second photoresist materials [76 and 78][Fig. 5]; 
performing a first developing step to the first and second photoresist materials [76 and 78] so as to remove a portion of the second photoresist material [78][Fig. 6]; 
performing a second exposing step to the first and second photoresist materials [76 and 78][Fig. 6]; and 
performing a second developing step to the first and second photoresist materials [76 and 78] so as to remove a portion of the first photoresist material [76]; [Fig. 7];
wherein no etching step is present between the first exposure step and the second developing step.
Hua et al. fails to disclose 
performing the second developing step to the first and second photoresist materials, so as to simultaneously remove another portion of the second photoresist material and the portion of the first photoresist material and therefore form the photoresist stack with a stepped sidewall.
Shin et al. discloses in Fig. 3A-3B, paragraph [0023]
performing a developing step to the first and second photoresist materials [140 and 120] so as to simultaneously remove so as to remove another portion [142] of the second photoresist material [140] and the portion [122] of the first photoresist material [120] to form a dual damascene pattern in the first and second photoresist material and therefore form the photoresist stack with a stepped sidewall;
Consequently, the combination of Hua et al. and Shin et al. would result to “performing the second developing step to the first and second photoresist materials, so as to simultaneously remove another portion of the second photoresist material and the portion of the first photoresist material.”
Shin further discloses in 
wherein the photoresist pattern stack with the stepped sidewall is defined by a single photomask.
Shin et al. further suggests that the portion [144] of the second photoresist material [140] can be exposed/developed using the same mask for exposing/developing the portion [122] of the first photoresist material [120].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hua et al. and Shin et al. into the method of Hwang et al. and Arnold et al. to include wherein forming the photoresist stack comprises forming steps in a sequential order of: forming a first photoresist material on the multi-layer structure; forming a second photoresist material on the first photoresist material; performing a first exposing step to the first and second photoresist materials; performing a first developing step to the first and second photoresist materials, so as to remove a portion of the second photoresist material; performing a second exposing step to the first and second photoresist materials; and performing a second developing step to the first and second photoresist materials, so as to simultaneously remove another portion of the second photoresist material and a portion of the first photoresist material; wherein no etching step is present between the first exposure step and the second developing step; wherein the photoresist pattern stack with the stepped sidewall is defined by a single photomask. The ordinary artisan would have been motivated to modify Hwang et al. and Arnold et al. in the above manner for the purpose of providing suitable method including suitable sequential order for forming the photoresist stack comprises forming steps; providing multilayer mask for patterning different photoresist layers so that manufacture cost is reduced by reducing the required number of masks and misalignment between different mask layers is reduced or eliminated. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 3, Hwang et al. discloses in Fig. 17, column 14, lines 5-37 
forming contacts [160] to land on the landing zones of the contact pads.

Regarding claim 4, Arnold et al. discloses in paragraph [0057], [0068], [0073] wherein the first photoresist material is different from the second photoresist material.
Hua et al. and Shin et al. also discloses 
wherein the first photoresist material is different from the second photoresist material [paragraph [0017] of Shin et al., column 5 of Hua et al.]. 

Regarding claim 6, Hwang et al. discloses in Fig. 5, column 8, lines 9-25
wherein the isolation layer [102a] is free of a conductive feature

Regarding claim 7, Hwang et al. discloses in Fig. 16-17, column 13 
wherein after the replacing operation, the isolation layer [106a] is in contact with a lowermost conductive layer [150, Fig. 17] or [bottommost layer 152a, Fig. 16], and a sidewall of the lowermost conductive layer [150, Fig. 17] or [bottommost layer 152b, Fig. 16] is flushed with a sidewall of a conductive layer [152a] overlying the lowermost conductive layer [150, Fig. 17] or [bottommost layer 152a, Fig. 16].

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US Pat. 9306041) in view of Arnold et al. (US Pub. 20110204523), Hua et al. (US Pat. 5288660) and Shih et al. (US Pub. 20070178410) as applied to claim 1 above and further in view of Colburn et al. (US Pub. 20070148598) and Nguyen et al. (US Pat. 5936707).
Regarding claims 9-12, Hwang et al. and Arnold et al. fails to disclose 
wherein the photomask comprises: a mask substrate having a reference transmittance; a first mask pattern over the mask substrate and having a first transmittance; and a second mask pattern over the first mask pattern and having a second transmittance less than the first transmittance;
wherein the second transmittance is less than about 10% of the reference transmittance, and the first transmittance is between about 15% and about 90% of the reference transmittance;
wherein the photomask further comprises a third mask pattern over the second mask pattern and having a third transmittance less than the second transmittance.
wherein the third transmittance is less than about 10% of the reference transmittance, the second transmittance is between about 15% and about 50% of the reference transmittance, and the first transmittance is between about 55% and about 90% of the reference transmittance.
Shin et al. suggests in Fig. 3A-3B that 
wherein the photoresist pattern stack with the stepped sidewall is defined by a single photomask.
Colburn et al. discloses in Fig. 6a-6b, paragraph [0052]-[0054], [0059]-[0060]
wherein the photoresist pattern [6-200] with the stepped sidewall is defined by a single photomask [6-140];
wherein the photomask [6-140] comprises: a mask substrate having a reference transmittance; a first mask pattern over the mask substrate and having a first transmittance; and a second mask pattern over the first mask pattern and having a second transmittance less than the first transmittance;
wherein the second transmittance [0%] is less than about 10% of the reference transmittance [100%], and the first transmittance [30%] is between about 15% and about 90% of the reference transmittance [100%];
wherein the photomask [6-140] further comprises a third mask pattern over the second mask pattern and having a third transmittance less than the second transmittance [Fig. 6b].
Nguyen et al. discloses in Fig. 5, Fig. 12a and Fig. 13, column 7, lines 60-67, column 8, lines 6-12, column 9, column 13, lines 33-38
wherein the photoresist pattern [102] with the stepped sidewall is defined by a single photomask;
wherein the photomask comprises: a mask substrate [78] or [92] having a reference transmittance; a first mask pattern [76] or [94] over the mask substrate [78] or [92] and having a first transmittance; and a second mask pattern [74] or [96] over the first mask pattern [76] or [94] and having a second transmittance less than the first transmittance;
wherein the second transmittance [0%] is less than about 10% of the reference transmittance [100%], and the first transmittance [30%] is between about 15% and about 90% of the reference transmittance [100%][Fig. 5, Fig. 13, column 8, lines 4-12, column 9];
wherein the photomask further comprises a third mask pattern [72] over the second mask pattern [74] and having a third transmittance [0%] less than the second transmittance [Fig. 12a, column 8, lines 4-10, column 9];
wherein the third transmittance [0%] is less than about 10% of the reference transmittance; the second transmittance is between about 15% and about 50% of the reference transmittance, and the first transmittance is between about 55% and about 90% of the reference transmittance. 
Nguyen et al. discloses in column 9, lines 12-15, 34-35 that “[e]ach of the plurality of second transmission level films 74 and 76 producing transmitted light at one of a plurality of second intensities greater than the first intensity and less than the third intensity” and “[l]ight is then transmitted through the reticle at four intensities (and phases).” Thus, Nguyen et al. discloses the second transmittance is different from the first transmittance. Nguyen discloses in column 4, lines 44-55, column 8, lines 4-6 that a partially transmitting film has a transmittance between about 10% and about 90% of the reference transmittance. Nguyen suggests in Fig. 13 that the transmissions of mask patterns of the photomask is increased in direction toward the mask substrate. Consequently, Nguyen suggests each of the first and second transmittance is between about 10% and about 90% of the reference transmittance and the first transmittance is greater than the second transmittance. Further, Applicant does not disclose any criticality of the claimed range. Thus, it would have been obvious to modify Nguyen to provide “the second transmittance is between about 15% and about 50% of the reference transmittance, and the first transmittance is between about 55% and about 90% of the reference transmittance”. The ordinary artisan would have been motivated to modify Nguyen in the manner set forth above for at least the purpose of optimization and routine experimentation to form a desired photoresist pattern. The claimed ranges are merely optimizations, and as such are not patentable over the prior art.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Colburn et al., Nguyen et al. and Shin et al. into the method of Hwang et al. and Arnold et al. to include wherein the photoresist stack with the stepped sidewall is defined by a single photomask; wherein the photomask comprises: a mask substrate having a reference transmittance; a first mask pattern over the mask substrate and having a first transmittance; and a second mask pattern over the first mask pattern and having a second transmittance less than the first transmittance; wherein the second transmittance is less than about 10% of the reference transmittance, and the first transmittance is between about 15% and about 90% of the reference transmittance; wherein the photomask further comprises a third mask pattern over the second mask pattern and having a third transmittance less than the second transmittance; wherein the third transmittance is less than about 10% of the reference transmittance, the second transmittance is between about 15% and about 50% of the reference transmittance, and the first transmittance is between about 55% and about 90% of the reference transmittance. The ordinary artisan would have been motivated to modify Hwang et al. and Arnold et al. in the above manner for the purpose of providing multilevel reticle having plurality of distinct transparency regions to form multiple photoresist patterns, to improve the resolution in transmitted light intensities, to reduce constructive interference between adjacently illuminated areas of photoresist and to reduce errors caused by diffraction and to simplify the lithography process for forming photoresist pattern having steps and to improve photomask alignment [column 1, lines 14-16, column 3, lines 20-25, column 4, column 7 of Nguyen et al., paragraph [0006] of Qiu et al. and paragraph [0054] and paragraph [0059] of Colburn et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 21 is rejected under 35 U.S.C. 103 as obvious over Hwang et al. (US Pat. 9306041) in view of Arnold et al. (US Pub. 20110204523), Hua et al. (US Pat. 5288660) and Shih et al. (US Pub. 20070178410) as applied to claim 1 above and further in view of Colburn et al. (US Pat. 7579137).
Regarding claim 21, Arnold and Hua disclose 
wherein the first photoresist material has a first exposure threshold, the second photoresist material has a second exposure threshold [each of photoresist layer inherently has an exposure threshold].
Hwang et al., Arnold and Hua et al. fails to disclose 
the first exposure threshold is higher than the second exposure threshold.
However, Hua et al. discloses that the first photoresist and the second photoresist have different optical properties and have different exposure threshold. One of ordinary skill in the art would have recognized the finite number of predictable solutions for respective relationship between the first exposure threshold and the second exposure threshold: the first exposure threshold is equal to or less than or greater than the second exposure threshold. Absent unexpected results, it would have been obvious to try different relationship to yield a composite photoresist suitable for forming photoresist pattern having steps so that the first photoresist is intact when the second photoresist is developed. 
For further support, Colburn et al. is cited. 
Colburn et al. discloses in column 3, lines 23-32, column 4, lines 9-11, 48-54
the first exposure threshold is lower or higher than the second exposure threshold.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Colburn et al. into the method of Hwang et al., Arnold and Hua et al. to include the first exposure threshold is higher than the second exposure threshold. The ordinary artisan would have been motivated to modify Hwang et al., Arnold and Hua et al. in the above manner for the purpose of providing suitable relationship between the first exposure threshold and the second exposure threshold to obtain photoresist pattern having steps. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-13, 21-22 have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822